J-S44026-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

CHRISTOPHER ROBINSON

                        Appellant                   No. 3369 EDA 2014


    Appeal from the Double Jeopardy Order Dated November 24, 2014
             In the Court of Common Pleas of Monroe County
             Criminal Division at No: CP-45-CR-0002139-2013


BEFORE: FORD ELLIOTT, P.J.E., STABILE, and MUSMANNO, JJ.

JUDGMENT ORDER BY STABILE, J.:                        FILED JULY 25, 2016

      This case returns to us following our decision to remand to the Court

of Common Pleas of Philadelphia County (“trial court”) for issuance of a

supplemental opinion detailing the trial court’s compliance with Pa.R.Crim.P.

587(B). Briefly, consistent with Commonwealth v. Taylor, 120 A.3d 1017

(Pa. Super. 2015), we remanded the case to the trial court because we were

unable to determine, based on the trial court’s noncompliance with Rule

587(B), whether we could exercise jurisdiction under Pa.R.A.P. 313 (relating

to collateral orders) over Appellant’s appeal from an order of the trial court

denying his pretrial motion to dismiss on double jeopardy grounds.       See

Commonwealth v. Robinson, 131 A.3d 85 (Pa. Super. 2015) (unpublished

memorandum).      As we explained in Taylor, an order denying a double

jeopardy motion is appealable as a collateral order so long as the motion is
J-S44026-16



not found to be frivolous by the lower court. Taylor, 120 A.3d at 1021-22.

The requirement that a lower court render a specific finding on frivolousness

is now expressly mandated under Rule 587(B).

     Instantly, consistent with our August 7, 2015 decision and in

compliance with Rule 587(B) as interpreted by Taylor, the trial court in its

November 10, 2015 order denied Appellant’s pretrial motion to dismiss on

double jeopardy grounds because it found the motion to be “frivolous.” Trial

Court Order, 11/10/15, at ¶ 2.         Given the trial court’s finding on

frivolousness, we now conclude that the trial court’s order denying the

double jeopardy motion does not qualify as a collateral order under Rule

313. Accordingly, we must quash this appeal for want of jurisdiction.

     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2016




                                    -2-